—In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the City of Mount Vernon dated April 17, 2001, denying the petitioner’s application for an area variance, Irwin Davison, Ulysses Bullock, Stephen Acunto, Barbara Anderson, Carmella Iaboni, and Ralph Tedesco, constituting the Zoning Board of Appeals of the City of Mount Vernon, appeal, and the intervenors Susan Rosenzweig and Paul Krupnick separately appeal, from so much of an order and judgment (one paper) of the Supreme Court, Westchester County (Nicolai, J.), dated May 16, 2002, as granted the petition to the extent of annulling the determination and remitting the matter for further proceedings to restore the petitioner’s building permit.
Ordered that the order and judgment is affirmed insofar as appealed from, with one bill of costs.
The Supreme Court properly determined that the petitioner did not need an area variance to construct a temporary tennis bubble over two of its tennis courts. It is undisputed that the elevation of the bubble conforms to the height limitations contained in the relevant zoning ordinance (cf. Matter of Petrocelli v Zoning Bd. of Appeals of Vil. of Kings Point, 281 AD2d 423, 424 [2001]; Matter of Tartan Oil Corp. v Board of Zoning Appeals of Town of Brookhaven, 213 AD2d 486, 488 [1995]).
The parties’ remaining contentions either are academic or without merit. Florio, J.P., Schmidt, Townes and Crane, JJ., concur.